                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     EBATES PERFORMANCE MARKETING,                      Case No. 20-CV-04768-LHK
Northern District of California
 United States District Court




                                         INC, et al.,
                                  13                                                        ORDER GRANTING MOTION TO
                                                        Plaintiffs,                         STAY
                                  14
                                                 v.                                         Re: Dkt. No. 54
                                  15
                                         MYMAIL, LTD.,
                                  16
                                                        Defendant.
                                  17
                                              Before the Court is MyMail’s motion to stay the instant case pending the Federal Circuit’s
                                  18
                                       resolution of MyMail’s appeal of this Court’s decision in MyMail, Ltd. v. OoVoo, LLC, --- F.
                                  19
                                       Supp. 3d ---, 2020 WL 2219036, at *1 (N.D. Cal. May 7, 2020) (“the ooVoo cases”). ECF No. 54.
                                  20
                                       Having considered the parties’ submissions, the relevant law, and the record in this case, the Court
                                  21
                                       GRANTS MyMail’s motion and STAYS the instant case until resolution of MyMail’s appeal in
                                  22
                                       the OoVoo cases.
                                  23
                                              In the ooVoo cases, MyMail alleged that ooVoo and IAC infringed U.S. Patent Nos.
                                  24
                                       8,275,863 (“the ’863 patent”) and 9,021,070 (“the ’070 patent”). Id. at *1–*2. On May 7, 2020,
                                  25
                                       this Court granted ooVoo and IAC’s motion for judgment on the pleadings. Id. at *1. The Court
                                  26
                                       concluded that the ’863 patent and the ’070 patent were invalid under 35 U.S.C. § 101. Id. at *22.
                                  27
                                                                                        1
                                  28
                                       Case No. 20-CV-04768-LHK
                                       ORDER GRANTING MOTION TO STAY
                                   1   On May 22, 2020, MyMail appealed the Court’s decision to the Federal Circuit. The Federal

                                   2   Circuit has not ruled on the appeal.

                                   3          In the instant case, Plaintiffs sue MyMail for a declaration of non-infringement of U.S.

                                   4   Patent Nos. 10,228,838 (“the ’838 patent”) and 9,141,263 (“the ’263 patent”), the ’070 patent, and

                                   5   the ’863 patent. ECF No. 1. The ’070 patent and the ’863 patent are the same patents that were at

                                   6   issue in the ooVoo cases. MyMail, Ltd., 2020 WL 2219036, at *1–*2. Furthermore, the ’838

                                   7   patent and the ’263 patent are continuations of the ’070 patent and the ’863 patent. See ECF No. 2.

                                   8   Additionally, the ’070 patent, the ’863 patent, the ’838 patent, and the ’263 patent have the same

                                   9   specification. Id. Moreover, as Plaintiffs acknowledge, 16 of the 32 claims asserted by MyMail in

                                  10   the instant case were invalidated in this Court’s order in the ooVoo cases. ECF No. 62 at 3–4.

                                  11   Plaintiffs also contend that, as to the claims that were not invalidated in the ooVoo cases, most of

                                  12   their limitations are nearly identical to the limitations of at least one of the claims that were
Northern District of California
 United States District Court




                                  13   invalidated in the ooVoo cases. ECF No. 58 at 2, 9–13. Because the instant case involves the

                                  14   same party, two of the same patents, many of the same asserted claims, and many of the same

                                  15   invalidity issues as the ooVoo cases, the Court concludes that a Federal Circuit decision in the

                                  16   ooVoo cases could shed light on the issues presented in the instant case, which would increase

                                  17   judicial efficiency.

                                  18          In addition, Plaintiffs have moved for judgment on the pleadings in the instant case on the

                                  19   grounds that: (1) MyMail is collaterally estopped from asserting the ’070 patent, the ’863 patent,

                                  20   the ’838 patent, and the ’263 patent based on this Court’s decision in the ooVoo cases, ECF No.

                                  21   58 at 8–13; and (2) the ’070 patent, the ’863 patent, the ’838 patent, and the ’263 patent are invalid

                                  22   under 35 U.S.C. § 101, id. at 13–23. If the Court were to decide that MyMail was collaterally

                                  23   estopped from asserting these four patents based on this Court’s decision in the ooVoo cases, and

                                  24   if the Federal Circuit then vacated the Court’s ooVoo decision, the Federal Circuit’s ruling would

                                  25   eliminate the basis for collateral estoppel and require the Court to start anew. Similarly, if the

                                  26   Court were to decide that these four patents were invalid under 35 U.S.C. § 101, and if the Federal

                                  27
                                                                                          2
                                  28
                                       Case No. 20-CV-04768-LHK
                                       ORDER GRANTING MOTION TO STAY
                                   1   Circuit then held that two of the patents were valid, the Court would also have to reassess its

                                   2   rulings. Accordingly, the Court concludes that a Federal Circuit decision may increase judicial

                                   3   efficiency.

                                   4          Thus, the Court GRANTS MyMail’s motion and STAYS the instant case until resolution

                                   5   of MyMail’s appeal in the OoVoo cases by either the Federal Circuit Court of Appeals or the

                                   6   United States Supreme Court. The parties shall notify the Court within three business days of any

                                   7   such ruling. The case schedule is hereby vacated. The Clerk shall administratively close the file.

                                   8   This is a purely administrative procedure that does not affect the rights of the parties.

                                   9   IT IS SO ORDERED.

                                  10
                                  11   Dated: May 22, 2021

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         LUCY H. KOH
                                  13                                                     United States District Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                          3
                                  28
                                       Case No. 20-CV-04768-LHK
                                       ORDER GRANTING MOTION TO STAY
